DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 06/20/2022.  Claims 1-7,  and 9-10 have been amended.  Claim 11 has been added.  Claims 1-11 are pending in this Office Action.  Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "perform a first search of an information database,  the search targeting a keyword of the received search term in a first attribute having a first type of character " in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "outputs a search result that matches the term to the voice input/output apparatus".  There are insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "determines a type of a character constituting the term contained in the search instruction received by the voice input/output apparatus, and performs at least one search for the term".  There are insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "determines a type of a character constituting the term contained in the search instruction received by the voice input/output apparatus, and performs at least one search for the term".  There are insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation " determines a type of a character constituting the term contained in the search instruction".  There are insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the term is a username, and the information management data is an address book of the user " in lines 6-7.  There are insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "performing a first search of an information database, the search targeting a keyword of the received search term " in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "performing a first search of an information database, the search targeting a keyword of the received search term" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 11 recites the limitation of an information processing apparatus. The information processing apparatus comprising a receiver, a search executor, and an output unit.  The applicant's disclosure does not disclose any receiver nor output unit.  The search executor searches an address book (para.[0054]). The search executor performs search targeting a name attribute (para.[0063]). The search executor searches for a keyword (para.[0082]). Thus, the search executor is at best a block of code or software component.  However, the claims lack necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  As such, they fail to fall within a statutory category. Accordingly, the claim becomes nothing more than sets of software instructions which are "software per se". 


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites the information processing apparatus for receiving a search term generated from instruction spoken by a user, perform a first search of an information database using a keyword of the search term, wherein the keyword in a first attribute having a first type of character, perform a second search of the information database using the keyword, wherein the keyword in a second attribute having a second type of character, output a search result to voice input/output apparatus. 
The limitation of generating a search term from instruction spoken by the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example,  generating in the context of this claim encompasses the user manually writes down the search term when hearing the instruction spoken.
The limitation of perform a first search of an information database using a keyword of the search term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “perform a first search” in the context of this claim encompasses the user checking the table for the keyword of the search term.  
The limitation of perform a second search of the information database using a keyword of the search term, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, “perform a second search” in the context of this claim encompasses the user checking the table for the keyword of the search term.
The limitation of output a search result to voice input/output apparatus, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human.  That is nothing in the claim element precludes the step from practically being performed in the human mind.  For example, output in the context of this claim encompasses the user provides the search result to the voice input/output apparatus.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
the keyword in a first attribute having a first type of character, perform a second search of the information database using the keyword, wherein the keyword in a second attribute having a second type of character
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – using the voice input/output apparatus to perform the search instruction, using processor to perform the first search and the second search.  The voice input/output apparatus and the processor in these steps is recited at a high-level of generality (i.e., receiving, searching) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the voice input/output apparatus and the processor to perform the receiving, searching steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Claims 9-11 recite limitations similar to limitation of claim 1 and are rejected for the same reason.
Claims 2-3 recites limitations of the searches for information associated with attribute in parallel, and in order/sequence.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, user can perform the searching for terms/names at the same time, or searching for each term/name and another term/name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claims recite an abstract idea.
Claims 4-7 limitations of outputting the search result that matches with the term, and determining character type of the term, and performing the search for term while target attributes of the term.  The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, user manually identifies matches term/name, recognizes language of term, and identifies other attributes associated with term/name. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claims recite an abstract idea.
Claim 8 limitations of term is user name and information management data is address book.  The claim recites additional elements of term and information management data, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of term is user name and information management data is address book amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron (US 2003/0033152).
With respect to claim 1, Cameron discloses an information processing apparatus comprising: 
a voice input/output apparatus that includes a microphone that is configured to receive a search instruction for a search term generated based on an instruction spoken by a user 
(para.[0025]: microphone to capture sound, para.[0040], [0049]: voice commands “Search, Columbus”, “Search, Address Book, Jane Doe”, para.[0083]: “Search, John, Alabama, home number”);
a hardware processor that is configured to: 
perform a first search of an information database, the search targeting a keyword of the received search term in a first attribute having a first type of character
(para.[0083]: “Search, John, Alabama, home number”, John in a first attribute having a first type of character as Roman character), and 
upon completion of the first search, automatically perform a second search of the information database, the second search targeting the keyword in a second attribute having a second type of character, wherein the second type of character is different than the first type of character
(para.[0083]: “Search, John, Alabama, home number”, home number in a second attribute having a second type of character as number), and 
output a search result to the voice input/output apparatus or a display
(para.[0017]: identifying memo retrieval commands spoken by the user, and retrieving and outputting the stored speech data as a function of the commands, and outputting the sound including speech).   
With respect to claim 9, Cameron discloses a term search method comprising: 
receiving a search instruction for a search term generated based on an instruction spoken by a user
(para.[0025]: microphone to capture sound, para.[0040], [0049]: voice commands “Search, Columbus”, “Search, Address Book, Jane Doe”, para.[0083]: “Search, John, Alabama, home number”); and 
performing a first search of an information database, the search targeting a keyword of the received search term in a first attribute having a first type of character
(para.[0083]: “Search, John, Alabama, home number”, John in a first attribute having a first type of character as Roman character), and 
upon completion of the first search, automatically performing a second search of the information database, the second search targeting the keyword in a second attribute having a second type of character
(para.[0083]: “Search, John, Alabama, home number”, home number in a second attribute having a second type of character as number).  
With respect to claim 10, Cameron discloses a non-transitory recording medium storing a computer readable program causing an information processing apparatus to execute: 
receiving a search instruction for a search term generated based on an instruction spoken by a user
(para.[0025]: microphone to capture sound, para.[0040], [0049]: voice commands “Search, Columbus”, “Search, Address Book, Jane Doe”, para.[0083]: “Search, John, Alabama, home number”); and 
performing a first search of an information database, the search targeting a keyword of the received search term in a first attribute having a first type of character
(para.[0083]: “Search, John, Alabama, home number”, John in a first attribute having a first type of character as Roman character), and 
upon completion of the first search, automatically performing a second search of the information database, the second search targeting the keyword in a second attribute having a second type of character
(para.[0083]: “Search, John, Alabama, home number”, home number in a second attribute having a second type of character as number).  
With respect to claim 11, Cameron discloses an information processing apparatus comprising: 
a receiver that receives a search instruction for a term by voice
(para.[0025]: microphone to capture sound, para.[0040], [0049]: voice commands “Search, Columbus”, “Search, Address Book, Jane Doe”, para.[0083]: “Search, John, Alabama, home number”); 
a search executor that searches a search target for information related to a first character string corresponding to the received term based on the first character string 
(para.[0083]: “Search, John, Alabama, home number”, John in a first attribute having a first type of character as Roman character)and 
that also searches the search target for information related to a second character string corresponding to the received term based on the second character string
(para.[0083]: “Search, John, Alabama, home number”, home number in a second attribute having a second type of character as number); and 
an output unit that outputs information obtained in the searches executed by the search executor
(para.[0017]: identifying memo retrieval commands spoken by the user, and retrieving and outputting the stored speech data as a function of the commands, and outputting the sound including speech).
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Cameron teaches the term is a username, and the information management data is an address book of the user (para.[0040]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2003/0033152) further in view of Birnbaum et al. (US 2008/0021870).
10 Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Cameron discloses hardware processor performs a plurality of searches for the information associated with the plurality of attributes (para.[0040], [0049]).  Cameron does not disclose other limitation of claim 2.
Birnbaum discloses the search executor performs in parallel (para.[0039]: searching in parallel).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Birnbaum' s teachings into Cameron' s teaching to provide the searching in the parallel or in the temporally order which depends on the requirement of processing query.
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Cameron discloses hardware processor performs a plurality of searches for the information associated with the plurality of attributes(para.[0040], [0049]).  Cameron does not disclose other limitation of claim 3.
Birnbaum discloses temporally in order (para.[0039]: searching in sequential).  
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Birnbaum' s teachings into Cameron' s teaching to provide the searching in the parallel or in the temporally order which depends on the requirement of processing query.
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Cameron teaches hardware processor outputs a search result that matches the term to the voice input/output apparatus or the 20display at a time when the search result is obtained (para.[0017]: outputting the sound including speech).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Cameron teaches hardware processor determines a type of a character constituting the term contained in the search instruction received by the voice input/output apparatus, and performs search for the term while targeting the information of the 25attributes preliminarily associated with the determined type of the character (para.[0040], [0054]: character type constituting term as “search”, “quit”, “locate”, “replace” ).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Cameron teaches hardware processor determines a type of a character constituting the term contained in the search instruction received by the voice input/output apparatus, and performs at least one search for the term while targeting the information of the 30attributes preliminarily associated with the determined type of the character in order based on the type of the character (para.[0040], [0049], [0053], [0083]).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Cameron teaches hardware processor determines a type of a character constituting the term contained in the search 35instruction received by the voice input/output apparatus, and performs at the at least one search for the information while targeting all the plurality of attributes in order based on the type of the character (para.[0040], [0049], [0053], [0083]).  

Response to Amendment
Applicant’s arguments that Cameron does not disclose perform a first search of an information database, the search targeting a keyword of the received search term in a first attribute having a first type of character, perform a second search of the information database, the second search targeting the keyword in a second attribute having a second type of character, wherein the second type of character is different than the first type of character.  However, Cameron teaches the searching command “Search, John, Alabama, home number”, John in a first attribute having a first type of character as Roman character, and home number in a second attribute having a second type of character as number (para.[0083]).
Applicant argues Cameron is completely silent concerning searching different attributes having different types of characters.  However, the claim limitations do not include the searching different attributes.  The claim limitations recite the first search targeting/searching a keyword of the received query, the second search targeting/searching the keyword of the received query, wherein the keyword in a first attribute and a second attribute, the first attribute having a first type of character, the second attribute having a second type of character.  Thus, the claim limitations recite searching a keyword, the keyword in different attributes having different types of characters.
Accordingly, examiner strongly believes that a prima facie case has been clearly establish with respect to the prior art rejection of the instant claims, given their broadest reasonable interpretation. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/21/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162